     Case: 1:17-cv-00002-DMB-DAS Doc #: 376 Filed: 03/06/20 1 of 7 PageID #: 10737


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION

RONALDO DESIGNER JEWELRY, INC.                                                     PLAINTIFF

V.                                                                  NO. 1:17-CV-2-DMB-DAS

JAMES B. COX and CATHERINE A. COX
d/b/a JC DESIGNS d/b/a WIRE N RINGS
and JOHN DOE a/k/a LEROY and JOHN
DOES Numbers 1 through 99                                                       DEFENDANTS


                                            ORDER

        This intellectual property case is before the Court on Ronaldo Designer Jewelry, Inc.’s

motion to strike certain photographs. Doc. #274.

                                              I
                                      Procedural History

        On April 28, 2017, Ronaldo Designer Jewelry, Inc., filed a second amended complaint in

this case against James B. Cox and Catherine A. Cox d/b/a JC Designs d/b/a Wire N Rings, John

Doe a/k/a Leroy, and John Does Numbers 1 through 99, alleging claims for copyright infringement

(Count One), trade dress infringement and unfair competition under the Lanham Act (Count Two),

and unfair trade practices and unfair competition under Mississippi law (Count Three). Doc. #82.

On May 12, 2017, the Coxes answered the complaint. Doc. #87. The Coxes’ answer includes

counterclaims for trademark infringement (Counterclaim One), false designation (Counterclaim

Two), various forms of declaratory relief (Counterclaims Three through Eight), unfair competition

under the Lanham Act (Counterclaim Nine), unjust enrichment under Mississippi common law

(Counterclaim Ten), unfair competition under Mississippi common law (Counterclaim Eleven),

tortious interference with actual business relations (Counterclaim Twelve), tortious interference

with prospective business relations (Counterclaim Thirteen), deceptive trade and business

practices (Counterclaim Fourteen), and “defamation/slander” (Counterclaim Fifteen). Id. at 27–
  Case: 1:17-cv-00002-DMB-DAS Doc #: 376 Filed: 03/06/20 2 of 7 PageID #: 10738


48.

       On June 13, 2018, Ronaldo propounded to the Coxes a set of interrogatories and requests

for production. Doc. #275-1. “Request No. 13” sought “any and all Documents that You believe

or may use to support any defense to the claims brought by Ronaldo.” Id. at 21. The Coxes

responded:

       Defendants object to this request as not being reasonably limited in scope.
       Defendants also object that “any and all documents” are subject to attorney work
       product. Furthermore, discovery, investigation, and weight of documents that may
       be used to support defenses to claims brought by Ronaldo are ongoing and not fully
       developed. Please see the exhibits submitted during the Preliminary Injunction
       Hearing, and the exhibits submitted by Defendants in their pleadings, including but
       not limited to, initial evidence that the beaded bracelet and the pattern bar bracelet
       are frequently independently created, are common place, and are otherwise in the
       public domain; and the initial evidence that multiple wire artisans, including
       Defendants, have used the tapered wrapped clasp around the United States prior to
       Plaintiff’s purported clasp attaining secondary meaning.

Doc. #275-2 at 41–42.

       On January 30, 2019, the defendants filed a motion for summary judgment on some claims.

Doc. #254. In support of their motion, the defendants submitted, among other documents, an

affidavit of Juan Velez and an affidavit from John Darlin. Docs. #254-1, #254-6. It is undisputed

that these affidavits contain photographs not disclosed during discovery. On February 13, 2019,

Ronaldo filed a motion to strike the photographs in the Velez and Darlin affidavits. Doc. #274.

The motion to strike is fully briefed. Docs. #299, #303.

                                               II
                                             Analysis

       Federal Rule of Civil Procedure 26(a)(1)(A) requires that a party provide to the other

parties “a copy--or a description by category and location--of all documents, electronically stored

information, and tangible things that the disclosing party has in its possession, custody, or control

and may use to support its claims or defenses, unless the use would be solely for impeachment.”

Pursuant to Federal Rule of Civil Procedure 26(e)(1):

                                                 2
  Case: 1:17-cv-00002-DMB-DAS Doc #: 376 Filed: 03/06/20 3 of 7 PageID #: 10739


       A party who has made a disclosure under Rule 26(a)—or who has responded to an
       interrogatory, request for production, or request for admission—must supplement
       or correct its disclosure or response:

       (A) in a timely manner if the party learns that in some material respect the
       disclosure or response is incomplete or incorrect, and if the additional or corrective
       information has not otherwise been made known to the other parties during the
       discovery process or in writing; or

       (B) as ordered by the court.

       “If a party fails to provide information or identify a witness as required by Rule 26(a) or

(e), the party is not allowed to use that information or witness to supply evidence on a motion, at

a hearing, or at a trial, unless the failure was substantially justified or is harmless.” Fed. R. Civ.

P. 37(c)(1). In seeking exclusion under Rule 37, “the moving party bears the burden of showing

that its adversary failed [to] timely … disclose information required by Rule 26.” In re Sept. 11

Liab. Ins. Coverage Cases, 243 F.R.D. 114, 125 (S.D.N.Y. 2007). If the movant satisfies its initial

burden, the non-disclosing party must show that its failure to disclose was either substantially

justified or harmless. See Heidtman v. County of El Paso, 171 F.3d 1038, 1040 (5th Cir. 1999)

(“Appellants provided no explanation for their actions. Therefore, … the district court clearly did

not abuse its discretion by excluding the testimony ….”); Bresler v. Wilmington Tr. Co., 855 F.3d

178, 190 (4th Cir. 2017) (“The party failing to disclose information bears the burden of establishing

that the nondisclosure was substantially justified or was harmless.”).

       Here, Ronaldo argues that the “photos should have been produced in both the initial

disclosures and in response to Ronaldo’s Request for Production of Documents, number 13, yet

they were not.” Doc. #275 at 4. The Coxes do not dispute that their nondisclosure violated Rule

26(a). Nor do they offer any argument that the disclosure violation was substantially justified.

Rather, they contend that the violation was harmless. See Doc. #299 at 1.

        “In evaluating whether a violation of Rule 26 is harmless, … this Circuit considers four

factors: (1) the importance of the evidence; (2) the prejudice to the opposing party of including the

                                                  3
  Case: 1:17-cv-00002-DMB-DAS Doc #: 376 Filed: 03/06/20 4 of 7 PageID #: 10740


evidence; (3) the possibility of curing such prejudice by granting a continuance; and (4) the

explanation for the party’s failure to disclose.” Bailey v. Shell W. E&P Inc., 609 F.3d 710, 729

(5th Cir. 2010) (quotation marks omitted).

                                          A. Importance

       The Coxes argue that the photographs are important because they “are additional proof of

third party use of” the intellectual property at the heart of this action and, therefore, are important

to their argument that Ronaldo’s clasp is “invalid[] and unenforceab[le].” Doc. #299 at 2–3.

Ronaldo does not dispute that the photographs are important but, citing Hamburger v. State Farm

Mutual Automobile Insurance Co., 361 F.3d 875 (5th Cir. 2004), argues this fact weighs in favor

of exclusion because “the importance of these pictures underscores how critical it was for

Defendants to timely produce them.” Doc. #303 at 3–4.

       Ronaldo misreads Hamburger, which held that the importance of “proposed testimony

weighs against exclusion of that testimony.” 361 F.3d at 883. However, the Hamburger panel

held that this factor “cannot ‘singularly override the enforcement of local rules and scheduling

orders’” and noted that “the importance of the testimony underscores how critical” it is to timely

disclose the evidence. Id. Thus, contrary to Ronaldo’s argument, the importance of a piece of

evidence weighs against its exclusion. However, this importance may underscore the claimed

disclosure violation and may not defeat exclusion on its own. Because Ronaldo has conceded the

importance of the challenged photographs, this factor weighs against exclusion.

                                            B. Prejudice

       Because the violating party has the burden of establishing harmlessness, it bears the burden

of demonstrating that the moving party will not be prejudiced by admission of the evidence. See

Ford Motor Co. v. Versata Software, Inc., No. 15-cv-10628, 2018 WL 5306637, at *4 (E.D. Mich.

Feb. 8, 2018) (“Versata has not met its burden of proving that Ford would not be prejudiced by


                                                  4
  Case: 1:17-cv-00002-DMB-DAS Doc #: 376 Filed: 03/06/20 5 of 7 PageID #: 10741


allowing Dr. Malek to opine.”); Holmes v. Merck & Co., Inc., No. 2:04-cv-608, 2007 WL 9728628,

at *4 (D. Nev. Feb. 1, 2007) (“Nor have Plaintiffs met their burden to demonstrate that Defendant

will not be prejudiced by permitting Dr. Kinsbourne to supplement his report.”).

       The Coxes argue that Ronaldo cannot show prejudice based on the violation because (1)

“[b]oth men were identified in Cox’s witness disclosures during discovery and each man was

referenced numerous times in this case before discovery closed” such that “Ronaldo had ample

opportunity to depose either man’s testimony or to subpoena photographs, but it had not;” and (2)

“[o]ther photographs showing the wire bracelets attributable to these two men were previously

disclosed, available online, or otherwise used in exhibits to pleadings and/or hearings.” Doc.

#299 at 3. Ronaldo does not dispute that it could have deposed Velez and Darlin but contends

that due to the Coxes’ failure to disclose, it did “not have all the information available to make this

decision.” Doc. #303 at 4–5. It also argues that it was not required to subpoena the photographs

because disclosure of the documents was already required. Id. Ronaldo does not address the

argument that other photographs of wire bracelets made by Darlin and Velez were produced to

Ronaldo during discovery. It simply argues that if it “did not believe [that] it would be prejudiced

by the inclusion of the photographs, it would not have moved to strike them.” Id. at 4.

       The Coxes cite no authority, and this Court is aware of none, which stands for the

proposition that a party is not prejudiced by a discovery violation because they could have made

additional efforts to compel disclosure. Furthermore, while it is undisputed that the Coxes

produced some photographs of bracelets produced by Velez and Darlin, there is no indication the

photographs which were produced are similar in character or kind so as to preclude prejudice from

non-disclosure of the photographs at issue. Cf. Morel v. Daimler-Chrysler Corp., 259 F.R.D. 17,

21 (D.P.R. 2009) (“Plaintiffs’ advance notice mitigates the prejudice of a late disclosure.”);

Arkeyo, LLC v. Cummins Allison Corp., 342 F. Supp. 3d 622, 625 n.4 (E.D. Pa. 2017) (“Arkeyo


                                                  5
  Case: 1:17-cv-00002-DMB-DAS Doc #: 376 Filed: 03/06/20 6 of 7 PageID #: 10742


suffered little to no prejudice because it received the list of expert topics in advance.”). Under

these circumstances, the Court concludes that the Coxes have not shown an absence of prejudice

and, therefore, the prejudice factor weighs in favor of exclusion.

                                 C. Availability of Continuance

       Although the Coxes refer to the availability of a continuance weighing against exclusion,

they make no specific argument as to this point. Rather, they seem to contend the continuance

factor weighs against exclusion because there is no prejudice. See Doc. #299 at 3–4. Because

the Coxes have failed to advance an argument about the availability of a continuance, the Court

concludes this factor weighs in favor of exclusion.

                                         D. Explanation

       With regard to their failure to disclose the Velez photographs, the Coxes argue that “[t]he

day Mr. Velez signed the instant Affidavit for Cox’s Motion for Partial Summary Judgment, he

confirmed the photographs and details as belonging to him, and only then were these additional

photographs used with Cox’s Motion for Partial Summary Judgment.” Id. at 2. As to Darlin, the

Coxes contend that “[t]he photographs are from his website and were not in Cox’s possession or

control until the Affidavit was signed and details concerning the photographs were confirmed by

Mr. Darlin.” Id. Somewhat strangely, Ronaldo argues that “Defendants do not provide an

explanation of why these photos were not produced when they were unequivocally requested.”

Doc. #303 at 3.

       To weigh against exclusion, an explanation for failure to comply with Rule 26 must be

“reasonable.” Bessemer & Lake Erie. R.R. Co. v. Seaway Marine Transport, 596 F.3d 357, 370

(6th Cir. 2010). Although less than clear, it appears the Coxes argue that they did not have to

disclose the photographs until they were “confirmed” (an unclear term) by Velez and Darlin.

Doc. #303 at 2. However, request No. 13, the relevant request, sought documents that “may” be


                                                 6
  Case: 1:17-cv-00002-DMB-DAS Doc #: 376 Filed: 03/06/20 7 of 7 PageID #: 10743


used by the Coxes in asserting a claim or a defense. In this sense, so long as the documents “may”

have been used to support a claim or defense, the Coxes were required to disclose them. The

Coxes have offered no argument as to how or why they believed they were not required to disclose

the photographs. Thus, they have not shown a reasonable explanation for their failure to comply

and this factor weighs in favor of exclusion.

                                         E.     Balancing

        In sum, every factor but the importance of the photographs weighs in favor of exclusion.

Because importance alone cannot tilt the Rule 37 balancing, exclusion is warranted.

                                              III
                                           Conclusion

        Ronaldo’s motion to strike [274] is GRANTED. The photographs in the Velez and Darlin

affidavits are stricken.

        SO ORDERED, this 6th day of March, 2020.

                                                      /s/Debra M. Brown
                                                      UNITED STATES DISTRICT JUDGE




                                                  7
